DETAILED ACTION
This action is in response to the amendment filed 7/29/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 9-11 of amendment, filed 7/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Cho in view of Ivanchenko, have been fully considered but they are not persuasive. Applicant argues that Cho in view of Ivanchenko does not teach or suggest that the dedicated camera may be always on a single mode.
The examiner respectfully disagrees.
Firstly, the examiner is unable to find sufficient support for applicant’s limitation of “to be always on a single mode” within the original application disclosure.  A search of applicant’s specification returns no findings of “a single mode”.  The closest possible support found is that of applicant’s description of “always work in a low power mode” in paragraph [0040].  However, applicant is silent as this mode being the only mode being possible while working, where one of ordinary skill may interpret applicant’s disclosure as a camera working in a “low power mode” and an “image capture mode” simultaneously, for example, thus failing to support applicant’s use of the term “single”.

Thirdly, as applicant’s disclosure fails to provide sufficient support as to the term “a single mode”, one of ordinary skill in the art at the time may have interpreted the overall process of Ivanchenko to be a “single mode” of gesture recognition, regardless of the camera being high resolution or low resolution.  The camera of Ivanchenko would thus be interpreted as being dedicated and always in a gesture (single) mode.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite the limitation “to be always on a single mode” which the examiner is unable to find sufficient support for within applicant’s original disclosure.  Further see Response to Arguments above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2019/0041994), in view of Ivanchenko (US 9,063,574).

As per claim 1, Cho teaches the following:
a contactless gesture control method, (see abstract), applied to a terminal equipped with a dedicated camera to be always on a single mode, (see paragraph [0012]), the method comprising: 
detecting a contactless gesture with the dedicated camera to be always on a single mode.  See Fig. 11, 1110; 
acquiring an application operation instruction corresponding to the contactless gesture when the contactless gesture is detected by the dedicated camera to be always on a single mode.  As Chos shows in Figs. 8-10, different operation are mapped to different gestures; and 
executing the application operation instruction.  As Cho teaches in paragraph [0013], a control unit controls a contactless interface function based on a mode of the gesture.  
However, Cho does not explicitly teach of a “dedicated camera to be always on a single mode”.  In a similar field of invention, Ivanchenko teaches of a method for performing contactless gestures (see abstract and Fig. 1).  Ivanchenko further teaches in column 12, lines 33-36, “the motion detection mode can automatically be turned on whenever the computing device is active, even in a sleep mode or other such low power state”.  Zehler teaches in column 5, lines 1-19, that a gesture sensor 206 may be a camera to detect gestures, thus at least suggesting that the sensor is “dedicated”.  Further see Response to Arguments above for “single mode”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture sensors of Cho with the dedicated camera of Ivanchenko.  One of ordinary skill would have been motivated to have made such modification because as the always active sensor of Ivanchenko would benefit a user of Cho in allowing the device to always detect gestures and not fail to address a user desired input due to the device being “asleep”.

Regarding claim 2, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
wherein the detecting a contactless gesture by the dedicated camera to be always on a single mode comprises: triggering the dedicated camera to be always on a single mode to detect a contactless gesture, upon that an object change is detected by the dedicated camera to be always on a single mode within a designated distance range from the terminal.  As Cho teaches in paragraph [0015], gesture recognition sensors are triggered upon a user entering a proximity to the device.

Regarding claim 3, modified Cho teaches the method of claim 2 as described above.  Cho further teaches the following:
wherein it is determined that the object change is detected within the designated distance range from the terminal responsive to that a change in at least one of light and brightness is detected by the dedicated camera to be always on a single mode within the designated distance range from the terminal.  As Cho teaches in paragraph [0015], a passive infrared ray sensor (change of light) is utilized to recognize a user’s proximity and activate an ultrasonic sensor. 
 
Regarding claim 4, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
further comprising: recording in advance a contactless gesture that is matched with an application operation instruction, wherein the application operation instruction is one or more, and different contactless gestures correspond to different application operation instructions.  As Cho shows in Figs. 8-10, various gestures are “pre-defined” and mapped to program functions.

Regarding claim 6, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
wherein the contactless gesture comprises at least one of a static contactless gesture and a dynamic contactless gesture.  As Cho shows in Figs. 8-10, gestures may be static (hand not moving) and dynamic (hand moving in specific patterns).

Regarding claim 7, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
the detecting a contactless gesture by the dedicated camera to be always on a single mode comprises: detecting the contactless gesture by the dedicated camera to be always on a single mode when the terminal is in one of a sleep state and an awake state.  As Cho teaches in paragraph [0015], gesture recognition sensors are triggered upon a user entering a proximity to the device, which is interpreted as encompassing an “awake state”.

As per claim 9, Cho teaches the following:
a contactless gesture control apparatus, applied to a terminal that is equipped with a dedicated camera to be always on a single mode, (see Figs. 8-10), the apparatus comprising: 
a detection component, configured to detect a contactless gesture by the dedicated camera to be always on a single mode.  See Fig. 11, 1110; 
an acquisition component, configured to acquire an application operation instruction corresponding to the contactless gesture when the contactless gesture is detected by the dedicated camera. to be always on a single mode  As Chos shows in Figs. 8-10, different operation are mapped to different gestures; and 
an execution component, configured to execute the application operation instruction.  As Cho teaches in paragraph [0013], a control unit controls a contactless interface function based on a mode of the gesture.  
However, Cho does not explicitly teach of a “dedicated camera”.  In a similar field of invention, Ivanchenko teaches of a method for performing contactless gestures (see abstract and Fig. 1).  Ivanchenko further teaches in column 12, lines 33-36, “the motion detection mode can automatically be turned on whenever the computing device is active, even in a sleep more or other such low power state”.  Zehler teaches in column 5, lines 1-19, that a gesture sensor 206 may be a camera to detect gestures, thus at least suggesting that the sensor is “dedicated”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture sensors of Cho with the dedicated camera of Ivanchenko.  One of ordinary skill would have been motivated to have made such modification because as the always active sensor of Ivanchenko would benefit a user of Cho in allowing the device to always detect gestures and not fail to address a user desired input due to the device being “asleep”.

Regarding claim 10, modified Cho teaches the apparatus of claim 9 as described above.  Cho further teaches the following:
wherein the detection component is configured to: trigger the dedicated camera to be always on a single mode to detect a contactless gesture upon that an object change is detected by the dedicated camera to be always on a single mode within a designated distance range from the terminal.  As Cho teaches in paragraph [0015], 

Regarding claim 11, modified Cho teaches the apparatus of claim 10 as described above.  Cho further teaches the following:
wherein the detection component is configured to determine that an object change is detected within a designated distance range from the terminal by: determining that the object change is detected within the designated distance range from the terminal responsive to that a change in at least one of light and brightness is detected by the dedicated camera to be always on a single mode within the designated distance range from the terminal.  As Cho teaches in paragraph [0015], a passive infrared ray sensor (change of light) is utilized to recognize a user’s proximity and activate an ultrasonic sensor. 

Regarding claim 12, modified Cho teaches the apparatus of claim 9 as described above.  Cho further teaches the following:
wherein the contactless gesture control apparatus further comprises: a record component, configured to record in advance a contactless gesture matched with an application operation instruction, wherein the application operation instruction is one or more, and different contactless gestures correspond to different application operation instructions.  As Cho shows in Figs. 8-10, various gestures are “pre-defined” and mapped to program functions.  

Regarding claim 14, modified Cho teaches the apparatus of claim 9 as described above.  Cho further teaches the following:
wherein the contactless gesture comprises at least one of a static contactless gesture and a dynamic contactless gesture.  As Cho shows in Figs. 8-10, gestures may be static (hand not moving) and dynamic (hand moving in specific patterns).  

Regarding claim 15, modified Cho teaches the apparatus of claim 9 as described above.  Cho further teaches the following:
wherein the detection component is configured to: detect the contactless gesture through the dedicated camera to be always on a single mode when the terminal is in one of a sleep state and an awake state.  As Cho teaches in paragraph [0015], gesture recognition sensors are triggered upon a user entering a proximity to the device, which is interpreted as encompassing an “awake state”.  

Regarding claim 17, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
A contactless gesture control apparatus implementing the method according to claim 1, comprising: a processor; and memory storing instructions for execution by the processor to perform steps of the contactless gesture control method.  See paragraph [0135].

Regarding claim 18, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of a mobile terminal to cause the mobile terminal to perform the contactless gesture control method according to claim 1.  See paragraph [0135].
  
Regarding claim 19, modified Cho teaches the method of claim 18 as described above.  Cho further teaches the following:
wherein: the detecting a contactless gesture by the dedicated camera to be always on a single mode comprises triggering the dedicated camera to be always on a single mode to detect a contactless gesture, upon that an object change is detected by the dedicated camera to be always on a single mode within a designated distance range from the terminal; and it is determined that the object change is detected within the designated distance range from the terminal if a change in at least one of light and brightness is detected by the dedicated camera within the designated distance range from the terminal.  As Cho teaches in paragraph [0015], a passive infrared ray sensor (change of light) is utilized to recognize a user’s proximity and activate an ultrasonic sensor.  

Regarding claim 20, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
a mobile terminal implementing the method according to claim 1, (see Figs. 8-10), comprising: 
the dedicated camera to be always on a single mode, (see claim 1 regarding Cho in view of Schantz); and 
a display screen, (see Fig. 10).
	However, Cho does not explicitly teach of the sensor being a camera having a lower resolution.  In a similar field of endeavor, Ivanchenko teaches the following:
a camera having a first resolution.  As Ivanchenko teaches in column 4, lines 63-66, and corresponding Fig. 2, the device has a conventional digital camera 204; 
wherein, regardless of the terminal being in an awake state or in a sleep state, always maintaining the dedicated camera to be always on a single mode to function in a low power mode, and the dedicated camera to be always on a single mode comprises a dedicated always-on camera having a second resolution that is lower than the first resolution.  As Ivanchenko teaches in column 12, lines 33-36, “the motion detection mode can automatically be turned on whenever the computing device is active, even in a sleep more or other such low power state”.  Ivanchenko teaches in column 2, lines 40-64, a gesture sensor is similar to that of a conventional camera with reduced power consumption and lower resolution images.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture sensors of Cho with multiple cameras of Ivanchenko.  One of ordinary skill would have been motivated to have made such modification because as Ivanchenko teaches in column 5, lines 13-19, such multiple resolution settings would benefit a user of Cho in allowing gesture sensors that consume power and processor performance in a more economic fashion.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ivanchenko as applied to claims 1, 4, 9, and 12 above, and further in view of Zehler et al. (US 2016/0103494), hereinafter Zehler.

Regarding claim 5, modified Cho teaches the method of claim 4 as described above.  Cho further teaches the following:
matching the contactless gesture detected by the dedicated camera to be always on a single mode with the contactless gesture recorded in advance.  As Cho shows in Figs. 8-10, various gestures are “pre-defined” and mapped to program functions
However, Cho does not explicitly teach of prompting error messages.  Zehler teaches the following: 
prompting a gesture inputting error information when it is detected by the dedicated camera to be always on a single mode that the contactless gesture does not match the contactless gesture recorded in advance.  As Zehler teaches in paragraph [0060], if a gesture application cannot find a matching command for a performed gesture, an error message may be returned.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture matching of Cho with the error message of Zehler.  One of ordinary skill would have been motivated to have made such modifications because error messages provided the well known benefit to users as to signifying that a system may not comply with an attempted command.

Regarding claim 13, modified Cho teaches the apparatus of claim 12 as described above.  Cho further teaches the following:
the contactless gesture control apparatus further comprises: a matching component, configured to match the contactless gesture detected by the dedicated camera to be always on a single mode with the contactless gesture recorded in advance.  As Cho shows in Figs. 8-10, various gestures are “pre-defined” and mapped to program functions
However, Cho does not explicitly teach of prompting error messages.  Zehler teaches the following: 
the apparatus further comprises a prompting component configured to: prompt a gesture inputting error information when it is detected by the dedicated camera that the contactless gesture does not match the contactless gesture recorded in advance.  As Zehler teaches in paragraph [0060], if a gesture application cannot find a matching command for a performed gesture, an error message may be returned.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture matching of Cho with the error message of Zehler.  One of ordinary skill would have been motivated to have made such modifications because error messages provided the well known benefit to users as to signifying that a system may not comply with an attempted command.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ivanchenko as applied to claims 1 and 9 above, and further in view of Bertsch et al. (US 2014/0337802), hereinafter Bertsch.

Regarding Claim 8, modified Cho teaches the method of claim 1 as described above. However, Cho does not explicitly teach of a confirmation prior to execution of the application operation.  Bertsch teaches of utilizing a contactless gesture interface and further teaches the following:
wherein prior to the executing the application operation instruction, the method further comprises: providing a confirmation interface for a user to select whether to execute the application operation instruction, and confirming that a confirmation instruction input by the user for confirming to execute the application operation instruction is received. As Bertsch teaches in paragraphs [0128] and [0129], after a user has selected a menu item (utilizing a gesture), a computing unit waits for confirmation of the selection such as a predetermined gesture differing from a selection gesture.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture controls of Cho with the confirmation of Bertsch.  One of ordinary skill would have been motivated to have made such further modification because as Bertsch teaches in paragraph [0128], such confirmation benefits the user in avoiding inadvertent selections. 

Regarding Claim 16, modified Cho teaches the apparatus of claim 9 as described above. However, Cho does not explicitly teach of a confirmation prior to execution of the application operation.  Bertsch teaches of utilizing a contactless gesture interface and further teaches the following:
wherein the apparatus further comprises a display component, and the display component is configured to: provide a confirmation interface for a user to select whether to execute the application operation instruction or not before the application operation instruction is executed by the execution component, and the execution component is configured to: confirm, before executing the application operation instruction, that a confirmation instruction input by the user for confirming to execute the application operation instruction is received.  As Bertsch teaches in paragraphs [0128] and [0129], after a user has selected a menu item (utilizing a gesture), a computing unit waits for confirmation of the selection such as a predetermined gesture differing from a selection gesture.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture controls of Cho with the confirmation of Bertsch.  One of ordinary skill would have been motivated to have made such further modification because as Bertsch teaches in paragraph [0128], such confirmation benefits the user in avoiding inadvertent selections

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ophardt et al. (US 2017/0215655), teaches of gesture recognition for a “smart sink”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                Supervisory Patent Examiner, Art Unit 2175